Exhibit 10.15

 

as of July 31, 1995

 

MCA, Inc.

100 Universal Plaza

488-7A

Universal City, CA 91608

 

RE: THEME PARK AGREEMENT

 

Gentlemen:

 

Below is a summary of the terms upon which we have agreed with respect to the
use of characters and elements from DreamWorks (“DW”) motion pictures and
television programs and other properties in MCA theme parks:

 

1. DEFINITIONS:

 

  A. A “Theme Park” shall be defined as a park: (i) of at least forty (40)
contiguous acres; (ii) surrounded by a fence, water or other barrier (or
combination of barriers); (iii) which consists of at least five rides,
attractions, shows and exhibits, which may or may not be based upon a single
theme; (iv) which has an admission charge to the Theme Park as a whole (although
additional charges may be made for specific rides or attractions); and (v) which
shall generally be advertised to the public as a theme park, amusement park or
studio tour-type attraction. Without limitation, Six Flags Magic Mountain and
Universal Studios are both Theme Parks, but IMAX is not, nor would any
entertainment complex or single stand-alone ride or combination of two to five
Permanent Attractions and Live Shows be a Theme Park, even if part of a hotel,
shopping center, entertainment or motion picture complex or other development.

 

  B. A “Permanent Attraction” shall be (i) a ride or free-standing attraction,
area, building or location of any nature using any character, theme, story,
setting, or any other element, including the title or name, from an “Eligible DW
Property” (as defined below) (“DW Element(s)”) and/or which advertises or
promotes in any way an identification between such use and any Eligible DW
Property or (ii) any show, event or any other Theme Park use of any DW Elements
which is intended to or does remain in place for two years or more, including
non-consecutive periods (e.g., Electric Light Parade). As illustrations, without
limitation, “Splash Mountain”, the “Back to the Future Ride”, the “Flintstones
Show”, “Captain EO”, “Star Tours”, and the “Wild West Show” are all Permanent
Attractions.

 

  C.

A “Live Event” is a scheduled live stage show, parade, or other organized event
taking place at a Theme Park that includes or uses in any way one or more DW
Elements or promotes in any way an identification between such use and any

 



--------------------------------------------------------------------------------

 

Eligible DW Property, including without limitation individual(s) or groups of
individuals costumed as characters from any Eligible DW Property who perform in
any portion of a Theme Park as part of a pre-choreographed or scripted routine,
show or review with other actors.

 

  D. “Eligible DW Property(ies)” shall mean feature length theatrical motion
pictures (live action and animation) which are initially released during the
“Term” (as defined below), television programs which are initially broadcast
during the Term, or other DW product which is released to the general public
(e.g., interactive game or device distributed to the public) during the Term,
which DW has the right to exploit in Theme Parks as set forth herein.
Notwithstanding the foregoing, “Eligible DW Properties” shall exclude any
properties co-produced by MCA and DW pursuant to Exhibit “C”, all theme park
rights to which shall be governed by the existing agreements between and among
MCA, Diamond Lane Productions, Inc. and Steven Spielberg. DW hereby confirms
that the motion pictures entitled “Prince of Egypt”, “El Dorado” and, if
produced, “Ants” shall be included, i.e., DW shall grant the “Theme Park Rights”
(as defined below) in and to such properties to MCA in accordance with the terms
hereof, although the parties hereto acknowledge that there may be incidental
elements of such motion pictures, including voice performances, licensed music,
and other audio or visual elements which may require consents of third parties
or additional payments.

 

  E. “Walk-Arounds” shall be defined as individual(s) or groups of individuals
costumed as characters from any Eligible DW Property, who walk around a Theme
Park and do not perform as part of a pre-choreographed or scripted routine, show
or review with other actors except as contemplated under Paragraph 4.B.(3) below
(in which event such pre-choreographed or scripted routine, show or review shall
be deemed a Live Event).

 

2. TERM: The Agreement shall be for a term (“Term”) which begins as of the date
of execution hereof and ends upon the earlier of the date six (6) months after
the initial domestic release of the last theatrical motion picture which is
subject to Exhibit “A” or December 31, 2001; provided, however, that if Exhibit
“A” is extended pursuant to its terms to December 31, 2005, this Agreement shall
be deemed extended until the earlier of the date six (6) months after the
initial domestic release of the last theatrical motion picture which is subject
to the extended term of Exhibit “A” or December 31, 2005. Notwithstanding the
foregoing, the Term shall also terminate as of the earlier date upon which
either DW or MCA gives notice of its election to terminate Exhibit “A” pursuant
to the terms thereof; provided, however, that if MCA terminates “Exhibit “A” by
reason of DW’s breach and/or DW terminates Exhibit “A” other than by reason of
MCA’s breach, DW will, at its election, either:

 

  A.

Remit to MCA the “Unearned Exclusivity Fee”. The Unearned Exclusivity Fee shall
be an amount equal to the following: (a) the total amount of fees paid by MCA
per Paragraph 4.A. below, less all amounts refunded per the proration formula in
Paragraph 4.A. and/or credited against applicable fees payable under

 

2



--------------------------------------------------------------------------------

 

Paragraph 4.B., multiplied by (b) ***minus a fraction, (i) the numerator of
which is the number of feature length motion picture Eligible DW Properties
(“Pictures”) Theme Park Rights with respect to which have been made available by
DW to MCA hereunder during the Term (i.e., prior to such termination) and (ii)
the denominator of which is the number of years (or partial year) for which MCA
has paid a fee under Paragraph 4.A. below multiplied by ***. For example, if:
(i) MCA has paid *** in exclusivity fees, (ii) Exhibit “A” is terminated 6
months after the second Anniversary Date, (iii) *** is credited against
applicable fees payable under Paragraph 4.B., and (iv) there were *** Pictures
during such Term, then DW shall remit to MCA ***. OR

 

  B. Provided that MCA has then paid at least *** in exclusivity fees under
Paragraph 4.A., commit to accord MCA the exclusive Theme Park Rights to up to
the first *** consecutive Pictures, plus the next *** consecutive Pictures for
each subsequent payment of *** in exclusivity fees under Paragraph 4.A, to a cap
of *** such Pictures, whether or not such Pictures are Released Prior to
Termination, less the number of Eligible DW Properties (excluding feature length
theatrical motion pictures) the Theme Park Rights to which MCA has then
exploited or notified DW of its intention to exploit. For example, if MCA has
paid *** in exclusivity fees (and has not exploited or notified DW of its
intention to exploit any Eligible DW Properties), MCA shall have exclusive Theme
Park Rights to *** Pictures. Notwithstanding the foregoing, if any of the
exclusivity fees are refunded to MCA per the proration formula in Paragraph 4.A.
(if such refund is not a multiple of ***, DW will further refund an amount
necessary to increase the refund to the next multiple of ***), then the number
of Pictures shall be reduced by *** Picture for each *** refunded. For example,
if DW refunds MCA *** per the proration formula in Paragraph 4.A., then DW shall
refund an additional *** to MCA and the number of Pictures shall be reduced by
***.

 

3. GRANT OF RIGHTS/EXCLUSIVITY: Subject to the terms hereof and the payment of
all consideration required hereunder, DW grants MCA the “Theme Park Rights”
during the Term. As used herein “Theme Park Rights” shall mean the right to
incorporate DW Elements from Eligible DW Properties into Theme Parks, i.e., into
Permanent Attractions, Live Events, Restaurants, Walk-Arounds, and promotional
uses in Theme Parks. MCA shall be entitled to exploit such Theme Park rights
solely in Theme Parks under the control of MCA, subject to the terms and
conditions set forth below. For the purposes hereof, a Theme Park shall be
deemed to be under the control of MCA if (i) MCA retains an equity interest in
such Theme Park, (ii) MCA has an active creative role; (iii) the park uses the
MCA name; and (iv) DW has all of its approvals and controls with respect to such
park as set forth herein. Without limiting the foregoing, MCA shall not have the
right to assign to any third party the right to make any use of any DW property
in a Theme Park other than a Theme Park which satisfies the criteria set forth
in (i) and (ii) above, except as set forth in Paragraph 9. below. The foregoing
grant of Theme Park

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

3



--------------------------------------------------------------------------------

Rights shall not be deemed to vest in MCA any right of ownership in or to any DW
motion picture, television program, or other property, or any right to use DW
Elements in any venue or form other than in a Theme Park, and DW retains all
rights not expressly granted herein. Without limiting the foregoing, the
foregoing grant of exclusivity shall not preclude DW from using DW characters or
elements or exploiting Eligible DW Properties in any entertainment venue in any
form other than a Theme Park (including without limitation restaurants, stores,
live stage shows, mall tours or other projects themed to or using any
Eligible-DW Property/or any other DW property); provided, however, that DW shall
not have the right to license DW Elements from Eligible DW Properties to third
parties during the Term for use in Permanent Attractions, Live Events,
Walk-Arounds, or Restaurants themed to such Eligible DW Property in any
entertainment complex which is adjacent to and is advertised and promoted as
operated in conjunction with a Theme Park owned by such third party.

 

4. COMPENSATION: MCA shall pay DW the following compensation:

 

  A. Yearly Exclusivity Fee: Commencing on June 7, 1998, MCA shall pay DW ***
per year (payable *** on June 7, 1998 and *** on each anniversary date
[“Anniversary Date”] thereafter during the Term, (subject to proration to the
extent that the period between the, last Anniversary Date to occur during the
Term and the date of expiration or termination of the Term is less than twelve
months), *** of which shall be applicable against fees as set forth in Paragraph
4.B. below paid or payable within each such year. For the purposes hereof, fees
shall be considered paid or payable at such time as they are due pursuant to the
payment schedule specified for the applicable use set forth below. There shall
be no carry forward or carry back of fees paid or payable during any Term year
against the Term year exclusivity fees payable for any other Term years.

 

  B. Additional Fees: Fees as set forth below:

 

(1) Permanent Attractions: For each Permanent Attraction in each Theme Park,
fees as follows:

 

a. An initial fee of *** if the Permanent Attraction is based on an animated
theatrical motion picture (including any combination of live action/animation
picture [e.g., “Roger Rabbit”] and/or non-traditional animation, such as
stop-motion or claymation); *** if the Permanent Attraction is based on a
live-action theatrical motion picture. With respect to any Permanent Attraction
based on any motion picture which is a co-production with MCA (other than one
co-produced pursuant to Exhibit “C”), MCA and DW shall negotiate a fee in good
faith ***. Such fees shall be payable *** upon the earlier of MCA’s notification
to DW or public announcement that MCA intends to construct the Permanent
Attraction; *** on commencement of construction; and *** upon the initial public
opening; and

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

4



--------------------------------------------------------------------------------

b. ***for each Permanent Attraction, per Theme Park, per year thereafter,
commencing upon the first anniversary of the initial public opening of such
attraction.

 

For the fourth and fifth Permanent Attractions at any single Theme Park, the
amounts set forth in Paragraphs 4.B.(1)(a) and 4.B.(1)(b) above shall be
increased by ***; for the sixth and subsequent Permanent Attractions at any
Theme Park, the amounts set forth in Paragraphs 4.B.(1)(a) and 4.B.(1)(b) shall
be increased by ***.

 

(2) Live Events: For each Live Event based on any Eligible DW Property, MCA
shall pay DW either, at MCA’s election:

 

a. *** per Live Event, per year, per Theme Park, commencing upon the date of the
initial public performance; or

 

b. *** per Live Event for six months, per Theme Park, payable upon the initial
public performance. At the conclusion of such six months, MCA shall pay DW ***if
MCA elects to continue such Live Event and then, commencing one year after the
initial public performance of such Live Event, *** per year, per Theme Park, for
such Live Event.

 

Any event which MCA determines in good faith to be a Live Event (i.e., as
opposed to a Permanent Attraction) and which is performed for a period in excess
of *** (or *** if the additional *** is necessary for such show to run for two
complete summers), whether or not continuously performed, shall be deemed a
Permanent Attraction and upon the conclusion of such *** or ***, as applicable,
MCA shall pay DW an amount equal to the difference between sums already paid
with respect to the show, and the applicable fee due for a Permanent Attraction
as set forth in Paragraph 4.B. 1.(a) above. By way of example, if a Live Event
based on an animated motion picture runs for ***, which encompasses two summers,
upon the conclusion of such ***, MCA would pay DW *** less amounts paid under
4(B)(2) in order to continue the applicable Permanent Attraction and on the next
anniversary of the initial public performance, the annual payments as set forth
in 4.B.1(b) would commence, provided, however, that if prior to expiration of
the above *** month period, MCA announces or designates the applicable event to
be a Permanent Attraction, upon the conclusion of such *** period, MCA would
then pay DW the applicable fee in paragraph 4.B. 1 .(a) less the payments under
4.B.2 plus the payments under 4.B.1.(b) commencing upon the next anniversary of
such announcement or designation.

 

(3) “Walk-Arounds”: With respect to all “Walk-Around” characters, MCA shall pay
DW *** on a one-time basis, per Eligible DW Property, per Theme Park, payable
upon the first use of any character; provided, however, that no payment shall be
due for the use of any strolling Walk-Around characters if (i) such characters
do not perform any scripted lines or songs or choreographed routine, or if the
aggregate time of all scripted lines and songs and choreographed routines
performed by any Walk-Around

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

5



--------------------------------------------------------------------------------

character or group of Walk-Around characters is *** or less (e.g., if two (2) or
more Walk-Around characters speak, sing or perform together, the aggregate
running time of all lines, songs, and/or performance of any group of Walk-Around
characters may be ***; and (ii) photographs, drawings, or other visual
depictions of and/or mention, description, excerpted performance, or any other
reference to the Walk-Around characters do not comprise more than-*** of any
single item of visual and/or auditory marketing material or any single
advertisement. By way of example, if a newspaper ad promoting a Theme Park
includes drawings of the Walk-Around Characters or photographs depicting the
Walk-Around Characters, which comprise *** of the total artwork space used,
payment would be due as set forth above for such Walk-Around Characters.

 

(4) Restaurants: For any restaurant in a Theme Park (which may have an entrance
outside the Theme Park) themed to an Eligible DW Property, if such restaurant is
used in connection with the advertisement or promotion of the applicable Theme
Park (“Restaurant”), MCA shall pay DW *** on a one-time basis per Restaurant,
per Theme Park, upon the opening of each such Restaurant (or at such later time,
if ever, as payment becomes due for such Restaurant by reason of the use of such
Restaurant to advertise or promote the applicable Theme Park, as set forth
below). A Restaurant shall be deemed to be used in connection with advertisement
or promotion of the applicable Theme Park if photographs, drawings, or other
visual depictions of and/or mention, description, or any other references to the
Restaurant comprise more than *** of any single item of visual and/or auditory
marketing material or any single advertisement for the applicable Theme Park. No
payment shall be due for the use of any themed Restaurant which is not used to
promote the applicable Theme Park, i.e., if photographs, drawings, or other
visual depictions of and/or mention, description, or any other references to the
Restaurant do not comprise more than *** of any single item of visual and/or
auditory marketing material or any single advertisement for the applicable Theme
Park.

 

(5) Themed Areas: For any area or location which is entirely themed to one DW
property (including any sequels, remakes, TV series, or other forms of
exploitation of such property) (“Themed Area”) which is used in connection with
the advertisement or promotion of the applicable Theme Park, payment shall be
due for each individual use (i.e., Restaurant and Walk-Around characters) as set
forth above. If the themed area contains or incorporates DW Elements into uses
which are not specifically listed above, MCA and DW shall negotiate a fee in
good faith, which fee shall in no event be lower than the applicable fee for a
Permanent Attraction. A themed area shall be deemed to be used in connection
with the advertisement or promotion of the applicable Theme Park if photographs,
drawings, or other visual depictions of and/or mention, description or any other
reference to the themed area comprise more than *** of any single item of visual
or auditory marketing material or any single advertisement. No payment shall be
due for the use of any themed area which is not used to promote the applicable
Theme Park, i.e, if photographs, drawings, or other visual depictions of and/or
mention; description or any other reference to the themed area do not comprise
more than *** of any single item of

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

6



--------------------------------------------------------------------------------

visual or auditory marketing material or any single advertisement for the
applicable Theme Park.

 

(6) Other Promotional Uses: No fee shall be payable for use of elements from any
DW feature-length motion picture or television special in promotional shows or
displays (e.g., use of props or sets, showing of clips) which are limited in
time to coincide with the initial theatrical or television release of the
property, as applicable.

 

(7) Other Uses: For any Theme Park use of elements from an Eligible DW Property
which is not listed above, MCA and DW shall negotiate a fee consistent with the
above fees.

 

5. MERCHANDISING: MCA will construct and maintain immediately adjacent to each
Permanent Attraction and Live Event (for the duration of operation of such
Permanent Attraction and/or Live Event) a kiosk or separate covered sales area
of at least *** square feet, which will exclusively contain merchandise based
upon or themed to the same motion picture or television program as the
applicable Permanent Attraction or Live Event. Each kiosk or sales area shall
include at least *** square feet which is dedicated entirely to licensed DW
merchandise; provided, however, that DW acknowledges that such kiosk or sales
area may contain a small number of non-themed items (e.g., film and photographic
supplies). DW shall sell such licensed DW merchandise to MCA at DW’s customary
wholesale price, and receive DW’s customary royalty therefrom. If MCA constructs
a Permanent Attraction or Live Event, subject to DW’s pre-existing and
prospective third party merchandising arrangements, MCA shall have the right to
manufacture and sell in the theme park which houses such Permanent Attraction or
Live Event, merchandising based upon the same motion picture or television
program on which the applicable Permanent Attraction or Live Event is based. For
merchandise so manufactured by MCA for sale at the park, MCA will pay DW a
royalty of *** of the wholesale price (i.e., the greater of MCA’s wholesale
price or the price MCA would pay to the normal DW supplier of comparable goods).
For example, if MCA’s wholesale price is *** per t-shirt, and DW’s t-shirt
supplier would charge *** for a comparable shirt, Universal would pay *** on
***. All payments due to DW pursuant to this Paragraph 5 shall be made on a
quarterly basis and shall be accompanied by a statement setting forth in
reasonable detail a description of the items of merchandise, the number of each
item manufactured and the wholesale price of each such item. Upon reasonable
notice and during normal business hours, DW shall have the right to audit MCA’s
books and records pertaining to the retail sales of merchandise based upon
and/or themed to DW properties. MCA shall be solely responsible for maintenance
and operation of each kiosk or sales area, including without limitation payment
of all operating costs and salaries, payment of sales taxes, and maintenance of
customary insurance coverage.

 

6. APPROVALS: DW will have reasonable approvals over all creative and design
elements, location, advertising, promotion (including sponsorships and tie-ins)
and

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

7



--------------------------------------------------------------------------------

merchandising with respect to any Permanent Attraction, Live Event,
Walk-Arounds, Restaurants, Promotional Uses, merchandising areas, and any other
use of elements from Eligible DW Properties, as described above. Without
limiting the generality of the foregoing, DW shall have the right to approve all
creative aspects of any new film elements, footage, animation, voice recording,
and other elements specifically created for Theme Park uses. In no event shall
DW have any lesser approval rights than Steven Spielberg is entitled to exercise
under the existing agreement between Steven Spielberg and MCA. MCA shall comply
with all of DW’s contractual obligations and restrictions regarding the use of
Eligible DW Properties in MCA Theme Parks, and be responsible for all costs, and
creative and rights fees to third parties, including all cash fees, payments
required by virtue of any collective bargaining agreements (e.g., Writers Guild
of America residuals or payments), bonuses or royalties payable specifically for
Theme Park uses hereunder, but excluding any participations which are based upon
a percentage of adjusted gross receipts, net profits, or other defined proceeds
from the exploitation of any rights relating to motion picture or television
program, and excluding any payments to officers or principals of DW; provided,
however, that DW shall be responsible for *** of any such third party talent
fees (excluding guild mandated payments) up to a ceiling of *** of the fees
payable to DW hereunder for the applicable attraction. Upon MCA’s request, DW
will advise MCA of such payments required to be made by MCA (other than payments
required by virtue of any collective bargaining agreements). Any renovations,
additions, and/or other changes to existing Permanent Attractions, Live Events,
Walk-Arounds, Restaurants, or any other use shall require approval by DW.

 

7. POST-TERM EXPLOITATION OF PROPERTIES: Notwithstanding the expiration of the
Term or earlier termination of the Term (including any additional time period
pursuant to Paragraph 2.B. above) upon DW or MCA’s notice of its election to
terminate Exhibit “A” for any reason, MCA shall retain exclusive Theme Park
Rights to each Eligible DW Property for the longer of (i) *** after expiration
or the termination of the Term and (ii) a period of *** after the initial
domestic release, broadcast or distribution by DW to the public of such Eligible
DW Property (the “Post Term Exploitation Period”) on a property-by-property
basis. For example, if an Eligible DW Property has an initial domestic release
*** prior to expiration of the Term, the Post Term Exploitation Period will be
***. In the event of expiration of the Term as to each Eligible DW Property with
respect to which MCA has not already exercised any of its-rights hereunder, MCA
shall, by the end of the applicable Post Term Exploitation Period, notify DW if
MCA intends to construct a Permanent Attraction or Restaurant (or intends to
complete construction, if such a project has been commenced but not completed),
stage a Live Event or exercise any of its other Theme Park Rights hereunder
based on such Eligible DW Property (the “Notice”). If MCA gives such Notice, MCA
shall be concurrently committed to pay DW the applicable initial fees, which
fees shall be paid as set forth in the next two sentences. The initial Permanent
Attraction fee shall be paid *** upon Notice, *** upon the earlier of eighteen
months after Notice or commencement of construction and *** upon the earlier of
completion of construction or three years after Notice; the initial Live Event
fee shall

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

8



--------------------------------------------------------------------------------

be paid upon the earlier of the date of initial performance of such Live Event
or one year after Notice; and the Restaurant fee shall be paid upon the earlier
of the opening of such Restaurant or one year after Notice. Annual fees with
respect to Permanent Attractions and Live Events shall commence within the
earlier of *** after opening or *** after Notice for a Permanent Attraction; and
within *** following payment of the initial Live Event fee for a Live Event.
Annual fees shall terminate at the end of the annual fee period in which the
Permanent Attraction or Live Event, as applicable, ceased operating on a
permanent basis or if no Permanent Attraction or Live Event is ever opened after
payment of all applicable initial fees and *** of annual fees, at which point
MCA’s rights with respect thereto shall concurrently terminate. In addition, if
MCA gives such Notice, MCA shall open any such Permanent Attraction within ***
of payment of the initial fee, and any Live Event or Restaurant within *** of
payment of the initial fee (it being acknowledged that any such Permanent
Attraction, Live Event or Restaurant shall be deemed “opened” upon the earlier
of same being opened or MCA’s payment of the applicable fee therefor). If MCA
fails to comply with the foregoing, MCA’s rights hereunder shall terminate. MCA
shall retain rights in DW properties which were exploited during the Term
(and/or the Post Term Exploitation Period) as follows:

 

a. Permanent Attractions: MCA shall have the right to continue operation of any
Permanent Attraction created in accordance with the terms hereof, provided that
MCA continues to make the applicable yearly payments therefor. MCA’s rights with
respect to all DW properties which are the basis for such Permanent Attractions
shall be non-exclusive, provided that with respect to each DW Property which is
the basis for a Permanent Attraction, MCA shall retain exclusive Theme Park
rights to such DW Property in the “Territory(ies)” (as defined below) for which
the applicable fees have been paid or in which the applicable Permanent
Attraction(s) are constructed for the duration of operation of such Permanent
Attraction(s) (including the right to develop additional Permanent Attractions
based on the same DW Property in the same Territory, provided that [1] MCA pays
the applicable Initial Fee for each such additional Permanent Attraction prior
to the time, if ever, that all previously constructed Permanent Attractions in
such Territory cease operations or fees are no longer paid therefor, and [2] MCA
continues to make the yearly payments for such additional Permanent Attraction).
In addition, with respect to DW Properties which are the subject of an existing
Permanent Attraction in one Territory, MCA shall have a period of ***after the
opening of the immediately preceding Permanent Attraction based on the
applicable DW property (or *** after the expiration of the Term, whichever last
occurs) to notify DW that MCA intends to construct a second (or third, fourth,
fifth and so forth) Permanent Attraction based on the same property in a
different Territory (hereinafter “Additional Territory(ies)”), and pay the
applicable fee in full, and, in such event, MCA shall have exclusive Theme Park
rights to such DW Property in such Additional Territory, provided MCA makes (and
continues to make) payment of the annual fee, and opens such additional
Permanent Attraction within the applicable time period set forth below. On the
date *** after payment of the initial fee, MCA shall commence payment of the
applicable annual fee as

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

9



--------------------------------------------------------------------------------

set forth above. If MCA has not actually opened any such Permanent Attraction
within *** of payment of the applicable initial fee, MCA shall have the right to
extend such *** period up to-an aggregate of ***, by payment of ***, per year,
per Theme Park (with respect to each such Permanent Attraction in an additional
Territory). By way of example, if MCA opens a Permanent Attraction based on
“Prince of Egypt” in the United States on *** (and the Term has expired), MCA
must notify DW that it intends to open a “Prince of Egypt” attraction in Europe
(or any other Territory) by ***, and pay the applicable fee therefor. Provided
that MCA makes all payments and the “Prince of Egypt” attraction in Europe is
opened by ***, MCA shall have the right exercisable within *** after the opening
of the “Prince of Egypt” attraction in Europe to notify DW that it intends to
construct a “Prince of Egypt” attraction in Japan, and so forth. If MCA
exercises its right to extend as set forth in the preceding sentence, and any
Permanent Attraction is not opened within *** after the opening of the
immediately preceding Permanent Attraction, all rights with respect thereto
shall automatically revert to DW.

 

The “Territories” shall be as follows: ***

 

b. Live Events/Restaurants/Walk-Arounds:

 

(i) Live Events/Restaurants: After the Term, MCA can continue to operate any
Live Event commenced during the Term or the applicable Post Term Exploitation
Period (provided MCA continues to make payments therefor) and/or Restaurant so
long as such Live Event or Restaurant is in continuous operation, but MCA’s
rights will become non-exclusive with respect to the DW property(ies) which are
the basis for such Live Events/Restaurants (except to the extent MCA has
exclusive rights in such Territory as a result of the applicable Post Term
Exploitation Period, or the continuing operation of a Permanent Attraction as
provided in subparagraph a. above, or MCA has exclusive rights during a ***
exclusivity period as specifically set forth in and pursuant to subparagraph
b.(iii) below).

 

(ii) Walk-Arounds: MCA may continue Walk-Arounds for *** after the Term, but
MCA’s rights will become non-exclusive with respect to the DW properties which
are the basis for the Walk-Arounds on the expiration of the applicable Post Term
Exploitation Period (except as provided in subparagraph a. above). On the date
*** after the expiration of the Term, MCA must discontinue all Walk-Arounds,
except that MCA may continue Walk-Arounds in any Theme Park in which MCA has a
continuing Permanent Attraction or Live Event based on the applicable property
or for which it has commenced paying fees with respect to a Permanent Attraction
or Live Event, for the duration of operation or performance of, or the payment
of fees for, as applicable, of the Permanent Attraction or Live Event.

 

(iii) *** Exclusivity Period: Notwithstanding the foregoing, for each use of
Live Events and Restaurants, whether commenced during the Term or during the
applicable Post Term Exploitation Period (the commencement of fees being deemed
to be

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

10



--------------------------------------------------------------------------------

a “use” for the purposes of this subparagraph), MCA’s rights with respect to
exploitation of the applicable DW property in such use only will be exclusive
for a minimum of***. By way of example, if MCA opens a “Prince of Egypt”
Restaurant on ***, after the expiration of the Term, MCA may continue to operate
the Restaurant, and commencing upon ***, DW may license to a third party the
right to exploit a Restaurant based on “Prince of Egypt” in a Theme Park.

 

8. VIRTUAL THEATER PROJECT: DW intends to develop a “Virtual Theater” project,
which MCA acknowledges does not interfere with any rights it may have to the
services of Steven Spielberg in connection with MCA Theme Parks. The parties
hereto agree that provided such Virtual Theater Project is not constructed in or
adjacent to a Theme Park, or advertised or promoted as operated in conjunction
with a Theme Park, such Virtual Theater Project shall not be deemed a Theme Park
and shall not be subject to the exclusivity provisions of this agreement. If MCA
so elects, MCA shall have the right to contribute to the financing and the
development and construction of the first such Virtual Theater project, upon
terms to be negotiated in good faith (and each succeeding Virtual Theater
project, if MCA contributed to the immediately preceding Virtual Theater
Project). If MCA does not make such election and notify DW (within 30 days of
notice from DW), or if DW and MCA are unable to reach agreement with respect to
the terms of MCA’s involvement within 30 days after the commencement of such
negotiations, DW has the right to proceed with development and construction of
the Virtual Theater (and to create duplicate projects in various locations)
without any further obligation to MCA.

 

9. ASSIGNMENT: Except as expressly set forth below, MCA may not assign, license,
transfer or otherwise encumber any of its rights or obligations hereunder, and
in the event of any such assignment by MCA, all of MCA’s rights hereunder shall
immediately terminate, except as follows: Any assignee of MCA which assumes all
obligations of MCA hereunder in writing with respect to one or more Theme Parks
may continue to operate any Permanent Attraction, Live Event or Restaurant which
is in operation in such Theme Park on the date of such assignment, provided that
(i) MCA’s assignee continues to make the applicable payments therefor and comply
with all of its other obligations hereunder, (ii) such assignee may not make any
changes to any elements of such Permanent Attraction (excluding only maintenance
or upgrading of mechanical elements which do not in any way change the visual,
auditory, or any other creative elements of such Permanent Attraction), (iii) DW
continues to have all of its approvals and controls with respect to such Theme
Park as set forth herein, (iv) such Theme Park shall continue to operate under a
MCA proprietary name, (v) such Theme Park continues to be maintained in
substantially the same condition, and (vi) such assignee’s rights shall
otherwise be as set forth herein, and subject to its compliance with all other
terms hereof. In addition, MCA may assign its rights hereunder as security with
respect to any MCA Theme Park solely in connection with a financing transaction
(e.g. mortgage, sale and lease-back, or recapitalization) as a result of which
by foreclosure or similar proceeding any financier(s) (or its successors or
assigns) is assigned control of an MCA Theme Park, in which event such assignee
may continue to operate any Permanent Attraction, Live Event or Restaurant which
is in operation on the date

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

11



--------------------------------------------------------------------------------

of such assignment, subject to clauses (i) through (vi) inclusive in the
immediately preceding sentence. Notwithstanding the above, nothing shall limit
MCA’s right to assign or transfer any interest in any Theme Park in which MCA
(or such assignee or transferee) does not utilize any rights hereunder
(including but not limited to any Permanent Attraction) and in this regard MCA
(or such assignee or transferee) may continue to operate any Permanent
Attraction, if it stops using any copyrightable or other protectable DW elements
and ceases all advertising and publicity which in any way promotes an
identification between the use and any Eligible DW Property.

 

The parties hereto intend to enter into a more formal, long, form agreement.
Unless and until such agreed is executed, the parties hereto confirm by their
signature below that the foregoing constitutes a binding agreement with respect
to the subject matter hereof.

 

DREAMWORKS L.L.C. By    

Its

   

 

    /MCA By         Universal Studios, Inc. Is        

Executive Vice President

Corporate Operations

 

12